Filed Pursuant to Rule 433 Registration No. 333-169315-01 Entergy Louisiana, LLC First Mortgage Bonds, 4.44% Series due January 15, 2026 Final Terms and Conditions September 21, 2010 Issuer: Entergy Louisiana, LLC Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings (1): A3 (stable outlook) by Moody’s Investors Service A- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: September 21, 2010 Settlement Date (T+3): September 24, 2010 Principal Amount: Coupon: 4.440% Coupon Payment Dates: January 15 and July 15 of each year First Payment Date: January 15, 2011 Final Maturity: January 15, 2026 Optional Redemption Terms: Make-whole call at any time prior to October 15, 2025 at a discount rate of Treasury plus 30 bps and, thereafter, at par UST Benchmark: 2.625% due August 15, 2020 Spread to UST Benchmark: +185 bps Treasury Price: 100-7 Treasury Yield: 2.600% Re-offer Yield: 4.450% Issue Price to Public: 99.896% Net Proceeds Before Expenses: Joint Book-Running Managers: Barclays Capital Inc. Credit Agricole Securities (USA) Inc. Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Co-Managers: Deutsche Bank Securities Inc. U.S. Bancorp Investments, Inc. Aladdin Capital LLC MFR Securities, Inc. CUSIP / ISIN: 29364WAM0 / US29364WAM01 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Barclays Capital Inc. toll free at 1-888-603-5847, (ii) Credit Agricole Securities (USA) Inc. toll free at 1-866-807-6030, (iii) Mitsubishi UFJ Securities (USA), Inc. toll free at 1-877-649-6848, or (iv) Mizuho Securities USA Inc. toll free at 1-866-271-7403.
